IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of
                                               No. 72927-6-1
BRUCE EDWARD EKLUND,
                                               DIVISION ONE
                     Respondent,

              and
                                               UNPUBLISHED OPINION
ELISIA MARIE DALLUGE EKLUND,
                                               FILED: January 11, 2016
                     Appellant.


       Becker, J. — Because the appellant has not provided an adequate record

for review, she is not entitled to relief on appeal. We therefore affirm.

       Elisia Dalluge Eklund is the mother of two children for whom the trial court

ordered a parenting plan some years ago. Acting pro se, the mother is appealing

an order denying her petition to modify the parenting plan and an order denying

reconsideration. A commissioner of this court determined by ruling entered on

March 16, 2015, that her appeal is timely as to those orders, but not as to other

orders mentioned in her appeal.

       The mother took steps to file a narrative report of proceedings rather than

a verbatim report. A commissioner of this court determined that the narrative

report did not appear to be fair and accurate and ruled that it would not be
No. 72927-6-1/2



included in the record unless approved by the trial court. Because the mother did

not obtain the trial court's approval of the narrative report of proceedings, the

commissioner determined by ruling entered June 15, 2015, that the appeal would

go forward with the clerk's papers supplying the only record for review.

       The clerk's papers show that on November 21, 2014, the court considered

the mother's petition to modify the parenting plan. In an order entered on that

date, the court found that the mother had not shown adequate cause for an

evidentiary hearing. The record does not include the mother's petition to the trial

court, the father's responsive materials, or the mother's reply. The order itemizes

the materials presented to and considered by the trial court. Those materials

have not been provided for our review.

       The mother's opening brief does not contain assignments of error. It

presents arguments that the mother summarizes as follows:

       1. The trial court engaged in an abuse of discretion by lack of
       evidence.
       2. The trial court violated Supreme Laws when issuing an
       inappropriate Protection Order.
       3. The trial court violated Supreme Laws when issuing an
       inappropriate bond.
       4. The trial court violated Supreme Laws when allowing the
       mothers Due Process Rights to be disregarded.
       5. The trial court did not keep their word for family reunification
       after all requirements were met and there is no reason why.
       6. According to Gideon I should have been given an attorney and
       other costs at public expense.

       The party seeking review has the burden of perfecting the record so that

this court has before it all of the evidence relevant to the issues raised. Olmsted

v. Mulder. 72 Wn. App. 169, 183, 863 P.2d 1355 (1993), review denied, 123

Wn.2d 1025 (1994). We cannot reach the merits of appellant's arguments
No. 72927-6-1/3



because she has failed to provide us with a sufficient record from the trial court.

Indeed, it is not even clear that these arguments were raised in the trial court.

See In re Marriage of Hauqh, 58 Wn. App. 1, 6, 790 P.2d 1266 (1990).

        Affirmed.




                                                      ¥-***•!